DETAILED ACTION
This office action is in response to the amendment filed September 20, 2022 in which claims 1-17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s First Argument:  Rejection of claims 1-12 under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Second Argument:  Rejection of claim 12 under 35 USC 112(d) should be withdrawn in view of current amendments to claim 12.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.  However, current amendments to claim 12 have resulted in a claim objection to claim 12 (see below) because currently amended claim 12 is identical to currently amended claim 8.

Applicant’s Third Argument:  Rejection of claims 1, 2, and 4-6 over USPN 5,535,531 Karabed et al. should be withdrawn at least in view of current amendments to claim 1.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Karabed discloses a tensile-strand reinforcement mechanism (121 of Figures 13a-14; col. 5, line 55 – col. 6, line 3) having a first side and a second side.  As depicted in annotated Figures 13a-14, see below, an imaginary centerline extending through and parallel to the designated open-sided portion 127 divides tensile-strand reinforcement mechanism 121 into respective first and second sides with the first side comprising the “front” half of tensile-strand reinforcement mechanism 121 and the second side comprising the “back” half of tensile-strand reinforcement mechanism 121; under such an interpretation, with the first and second slots being bisected by this imaginary centerline, each of the first and second slots would be proximate to both the first side and the second side because half of each of the slots would be on the first side and the other half of the slots would be on the second side.  Examiner again respectfully notes that claim 1 does not recite, for example, that the first terminal end is disposed on the first side and the second terminal end is disposed on the second side.  As such, rejection of claims 1, 2, and 4-6 under 35 USC 102 over Karabed is maintained, albeit on an updated basis in view of current amendments to claim 1.

    PNG
    media_image1.png
    1032
    856
    media_image1.png
    Greyscale

Applicant’s Fourth Argument:  Rejection of claims 7, 8, and 10-12 over USPN 6,735,829 Hsu should be withdrawn at least in view of current amendments to claim 7.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Hsu discloses a tensile-strand reinforcement mechanism (1 of Figures 1-8; col. 3, lines 23 – col. 4, line 17).  As depicted in annotated Figure 1, see below, axis A bisects tensile-strand reinforcement mechanism 1 into respective first and second sides, with the first side comprising the “front” half of tensile-strand reinforcement mechanism 1 and the second side comprising the “back” half of tensile-strand reinforcement mechanism 1; under such an interpretation, as depicted in annotated Figure 2, see below, both of the first and second slots are disposed on the first side.  As such, rejection of claims 7, 8, and 10-12 under 35 USC 102 over Hsu is maintained, albeit on an updated basis in view of current amendments to claim 7.

    PNG
    media_image2.png
    877
    570
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    1032
    930
    media_image3.png
    Greyscale

	Applicant’s Fifth Argument:  Rejection of claims 7-12 under 35 USC 102 over USPN 3,174,780 Shapiro should be withdrawn at least in view of current amendments to the claims.
	Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

	Applicant’s Sixth Argument:  Rejection of claims 13-17 under 35 USC 102 over Shapiro should be withdrawn at least in view of current amendments to the claims.
	Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Shapiro discloses a footwear article comprising a tensile-strand reinforcement mechanism (10 of Figures 1-5; col. 1, line 70 – col. 2, line 66).  As depicted in annotated Figures 1-5, see below, an axis A divides each of the first and second tubular structures into open and closed sides.  Examiner respectfully notes that claim 13 does not recite, for example, that the open and closed sides of the first and second tubular structures are both disposed on the same side of the tensile-strand reinforcement mechanism.  As such, rejection of claims 13-17 under 35 USC 102 over Shapiro is maintained, albeit under an updated basis in view of current amendments to claim 13. 	
		
    PNG
    media_image4.png
    928
    516
    media_image4.png
    Greyscale

	Applicant’s Seventh Argument:  Rejection of claims 13 and 15-17 under 35 USC 103 over Hsu should be withdrawn at least in view of current amendments to the claims.
	Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 is identical to claim 8.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,535,531 Karabed et al.
To claim 1, Karabed discloses a tensile-strand reinforcement mechanism (121 of Figures 13a-14; col. 5, line 55 – col. 6, line 3) having a first side and a second side (as depicted in annotated Figures 13a-14, an imaginary centerline extending through and parallel to the designated open-sided portion 127 divides tensile-strand reinforcement mechanism 121 into respective first and second sides with the first side comprising the “front” half of tensile-strand reinforcement mechanism 121 and the second side comprising the “back” half of tensile-strand reinforcement mechanism 121; under such an interpretation, with the first and second slots being bisected by this imaginary centerline, each of the first and second slots would be proximate to both the first side and the second side because half of each of the slots would be on the first side and the other half of the slots would be on the second side; Examiner again respectfully notes that claim 1 does not recite, for example, that the first terminal end is disposed on the first side and the second terminal end is disposed on the second side), the tensile-strand reinforcement mechanism comprising:
a channel having a radial wall with an internal surface facing toward the channel and an external surface facing away from the channel (see Figures 13a-14);
wherein the internal surface of the radial wall at least partially circumscribes a central axis of the channel that extends from a first terminal end of the channel to a second terminal end of the channel, wherein the central axis of the channel bisects the tensile-strand reinforcement mechanism into the first side and the second side (see Figures 13a-14);
wherein the channel includes a bend between the first terminal end and the second terminal end, such that the central axis of the channel extends along a path that bends at least about 180 degrees (see Figures 13a-14);
wherein the bend of the channel radially extends at least partially around a lace passageway (see Figures 13a-14); and
wherein the channel includes two slots extending entirely through the radial wall from the external surface to the internal surface, wherein the two slots are each positioned proximate the first side of the tensile-strand reinforcement mechanism (annotated Figures 13a-14; as discussed above, the first and second slots are bisected by the above-referenced imaginary centerline rendering each of the first and second slots proximate to both the first side and the second side because half of each of the slots would be on the first side and the other half of the slots would be on the second side).

To claim 2, Karabed further discloses a tensile-strand reinforcement mechanism wherein the two slots comprise a first slot opening to the first terminal end and a second slot opening to the second terminal end (annotated Figures 13a-14).

To claim 4, Karabed further discloses a tensile-strand reinforcement mechanism wherein each of the two slots extends in a non-straight manner (annotated Figures 13a-14).

To claim 5, Karabed further discloses a tensile-strand reinforcement mechanism wherein the bend includes an open-sided portion that fluidly connects wit the two slots (annotated Figures 13a-14).

To claim 6, Karabed further discloses a tensile-strand reinforcement mechanism wherein the lace passageway extends from the bend entirely to both the first terminal end and the second terminal end (see especially Figure 14).

Claims 7, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,735,829 Hsu.
To claim 7, Hsu discloses a tensile-strand reinforcement mechanism (1 of Figures 1-8; col. 3, line 23 – col. 4, line 17) having a first side and a second side (annotated Figure 1), the tensile-strand reinforcement mechanism comprising:
a first tubular structure having a first radial wall circumscribing a first axis, the first tubular structure comprising a first terminal end of the tensile-strand reinforcement mechanism and comprising a first slot extending entirely through the first radial wall from an external surface of the first radial wall to an internal surface of the first radial wall (annotated Figure 2);
a second tubular structure having a second radial wall circumscribing a second axis, the second tubular structure comprising a second terminal end of the tensile-strand reinforcement mechanism and comprising a second slot extending entirely through the second radial wall from an external surface of the second radial wall to an internal surface of the second radial wall, wherein the first tubular structure and the second tubular structure are substantially parallel, and wherein the first slot and the second slot are each positioned proximate the first side of the tensile-strand reinforcement mechanism (annotated Figures 1 and 2);
a bent channel connecting the first tubular structure with the second tubular structure, the bent channel having an open side fluidly connecting to the first slot and the second slot (annotated Figure 2); and
a lace passageway having a lace-passageway axis circumscribed by the bent channel, wherein the lace-passageway axis of the lace passageway bisects the tensile-strand reinforcement mechanism into the first side and the second side (annotated Figures 1 and 2), wherein the lace passageway is open ended directly between the first terminal end and the second terminal end, such that the lace passageway is accessible through an opening between the first terminal end and the second terminal end (annotated Figures 1 and 2).

To claim 8, Hsu further discloses a tensile-strand reinforcement mechanism wherein the lace passageway extends from the bent channel entirely to both the first terminal end and the second terminal end (annotated Figure 2).

To claims 10 and 11, Hsu further discloses a tensile-strand reinforcement mechanism wherein at least one of the first slot and the second slot is substantially straight (annotated Figure 2; the first and second slots each extend in a substantially straight manner; Examiner respectfully notes that the term “substantially” is very broad) and wherein the first slot extends in a non-straight manner (annotated Figure 2; inasmuch as currently claimed, the first slot extends in a non-straight manner in the sense that it extends in an angular manner due to its elongated triangle shape; as such, Examiner respectfully asserts that inasmuch as currently claimed and under the interpretations as detailed above, the first and second slots can simultaneously be considered to extend in a “substantially straight manner” and to also extend in a “non-straight manner”).

To claim 12, Hsu further discloses a tensile-strand reinforcement mechanism wherein the lace passageway extends from the bent channel entirely to both the first terminal end and the second terminal end (annotated Figure 2).

Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 3,174,780 Shapiro.
To claim 13, Shapiro discloses a footwear article comprising:
a tensile-strand reinforcement mechanism (10 of Figures 1-5; col. 1, line 70 – col. 2, line 66) comprising:
a first tubular structure having a first radial wall circumscribing a first axis, wherein the first axis of the first tubular structure bisects the tensile-strand reinforcement mechanism into an open side and a closed side, the first tubular structure comprising a first terminal end of the tensile-strand reinforcement mechanism and comprising a first slot (16’) extending entirely through the first radial wall from an external surface of the first radial wall to an internal surface of the first radial wall (annotated Figures 1-5);
a second tubular structure having a second radial wall circumscribing a second axis, wherein the second axis of the second tubular structure bisects the tensile-strand reinforcement mechanism into the open side and the closed side, the second tubular structure comprising a second terminal end of the tensile-strand reinforcement mechanism and comprising a second slot (16) extending entirely through the second radial wall from an external surface of the second radial wall to an internal surface of the second radial wall, wherein the first tubular structure and the second tubular structure are substantially parallel (annotated Figures 1-5); and
a u-shaped bent channel connecting the first tubular structure with the second tubular structure, the u-shaped bent channel having the open side fluidly connecting to the first slot and the second slot (annotated Figures 1-5); and
a tensile strand (L) configured to pass through the first slot and the second slot to be positioned in the first tubular structure and the second tubular structure, respectively (col. 2, lines 33-66).
To the limitation “a footwear article,” Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art device in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, because article (10) of Shapiro meets all the structural limitations, it would be capable of performing the function of being a “footwear article.”

To claim 14, Shapiro further discloses a footwear article wherein the first slot extends entirely to the first terminal end and the second slot extends entirely to the second terminal end (annotated Figures 1-5).

To claims 15 and 16, Shapiro further discloses a footwear article wherein at least one of the first slot and the second slot is substantially straight (annotated Figure 1; the first slot can be considered to be “substantially” straight at least because it’s not curved), and wherein the first slot extends in a non-straight manner (annotated Figure 1; inasmuch as currently claimed, the first slot extends in a non-straight manner in the sense that it extends in an angular manner; as such, Examiner respectfully asserts that inasmuch as currently claimed and under interpretations as detailed above, the first and second slots can simultaneously be considered to extend in a “substantially straight manner” and also extend in a “non-straight manner”).

To claim 17, Shapiro further discloses a footwear article further comprising, a lace passageway extending from the u-shaped bent channel entirely to both the first terminal end and the second terminal end (annotated Figures 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Karabed (as applied to claim 1, above).
To claim 3, Karabed discloses a tensile-reinforcement mechanism wherein tensile-reinforcement mechanism that is elastic, comprising resiliently flexible material capable of being compressed into a different configurations (see Figures 13a-13b; col. 5, lines 42-63) where each of the two slots extend in a non-straight manner when in an unloaded state (see Figures 13a-13b).  
Karabed does not expressly disclose a tensile-reinforcement mechanism wherein each of the two slots are substantially straight when in an unloaded state.
However, one of ordinary skill in the art before the effective filing date of the claimed invention that the resiliently flexible tensile-reinforcement mechanism would be capable of being stretched or manipulated such that each of the two slots are substantially straight due to the elastic nature of the tensile-reinforcement mechanism. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732